Title: To Thomas Jefferson from ——, 26 September [1780]
From: Unknown
To: Jefferson, Thomas



Bladensburg, Sept. 26. [1780].

Meeting with an immediate conveyance to Richmond by the bearer, I do myself the pleasure to give you the following agreeable intelligence. This morning on my return from the northward, I was overtaken by a Gentleman who left Philadelphia so late as last Saturday (the 23d instant) and had Dunlap’s Pennsylvania Gazette, in which I read extract of a letter from Bevernwick of the 18th instant, assuring that “we have it from undoubted authority that a French fleet of 16 sail of the line with some frigates was arrived at Rhode Island”; the Gentleman farther informed me that the news was generally believed at Philadelphia late on Saturday afternoon.
